Citation Nr: 1508602	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  10-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for peripheral neuropathy, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from June 1947 to June 1953, and with the United States Army from September 1963 to December 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for peripheral neuropathy.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for peripheral neuropathy was denied in a December 2001 rating decision on the grounds that no nexus to service was shown; the Veteran initiated, but did not perfect, an appeal of the denial.

2.  Evidence received since December 2001 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening of a previously denied claim of service connection for peripheral neuropathy are met.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Service connection for peripheral neuropathy, claimed as due to herbicide exposure in Vietnam, was denied in a December 2001 rating decision based on findings that the condition was not shown to be related to service; the RO specified that diagnosed peripheral neuropathy was not among the listed conditions subject to presumptive service connection for herbicide exposed Veterans in 38 C.F.R. § 3.309(e).  Evidence consisted of service treatment reports and post-service medical records.  The diagnosis was established, and it appears that exposure to herbicides was conceded.

Since December 2001, VA has received extensive evidence from the Veteran and service departments documenting his service in Vietnam, and hence his presumed exposure to herbicides.  However, such evidence is not material, as his exposure was never at issue.  Accordingly, 38 C.F.R. § 3.156(c) is not applicable.

Additional private treatment records have also been submitted.  A June 2001 treatment record from Gulf Coast Medical Center indicated that the Veteran had a "history of numbness in the hands and feet diagnosed as a neuropathy dating back about two years, evaluated at Fort Rutger and has been told that it might be 'due to Agent Orange.'"  

As this is the first indication that the Veteran was told by a medical professional that his neuropathy may be related to Agent Orange exposure, the Board finds that this is new and material evidence sufficient to reopen the claim.  
 
Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for peripheral neuropathy is granted.


REMAND

Service personnel and treatment records establish that the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Early onset peripheral neuropathy is among the conditions listed as presumptively service-connected for herbicide-exposed Veterans.  38 C.F.R. § 3.309(e).  Effective September 6, 2013, VA amended the regulation at 38 C.F.R. § 3.309(e) to recognize that the National Academy of Science (NAS) had concluded that "early onset peripheral neuropathy" was not necessarily a transient condition.  The formerly listed condition, referred to as "acute and subacute peripheral neuropathy," was expected to arise within a short time after exposure to herbicides, and resolve within two years.  38 C.F.R. § 3.309(e) (2013).  The NAS now determined that neuropathy associated with herbicides would still arise soon after exposure (by regulation to a compensable degree within one year), but then may or may not resolve; the regulation now reflects this.  38 C.F.R. § 3.309(e).  In other words, some chronic neuropathy conditions are subject to the presumption.

It is not yet determined whether the Veteran's diagnosed condition falls within that category.  On remand, examination is required to clearly identify the diagnosed neuropathy condition.

Further, even if the condition is not subject to presumptive service connection, a Veteran may still establish entitlement to service connection if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  In light of the Veteran's report that he was informed his peripheral neuropathy may be due to Agent Orange exposure, an examination is required.  38 U.S.C.A § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, updated treatment records will be of benefit to the adjudicator; current records cover only the period through 2002.  

Accordingly, the case is REMANDED for the following action:

(his appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Contact the Veteran and ask that he identify all health care providers who have treated him for peripheral neuropathy since 2002.  Request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private provider.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Should the Veteran identify any VA treatment, appropriate steps to associate complete records of such with the claims file must be taken.

3.  After completion of the above, schedule the Veteran for a VA peripheral neuropathy examination.  The claims folder must be reviewed in conjunction with the examination.  If the examiner does not have access to the electronic file, relevant records must be printed and supplied for review.  

The examiner must:

a) Identify any current disability of the peripheral nerves.  The examiner must specifically discuss whether a diagnosis of "early onset peripheral neuropathy" is warranted, which is peripheral neuropathy that manifested to a compensable degree within one year of the Veteran's last in-service presumed herbicide exposure.

b) Opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed peripheral nerve condition is related to military service, to include exposure to herbicides.  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


